PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tohidi et al.
Application No. 16/197,503
Filed: 21 Nov 2018
For: FIRE MONITORING
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed November 1, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306) mailed February 5, 2021.  Accordingly, this application became abandoned on May 6, 2021 The Issue Fee was paid on May 4, 2021.  The Notice of Abandonment was mailed May 10, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an oath/declaration for inventors; (2) the petition fee of $1,050 and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.

This application is being referred to the Office of Data Management for appropriate action in the normal course of business on the reply received.



/TERRI S JOHNSON/Paralegal Specialist, OPET